Citation Nr: 1638719	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-39 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a peripheral vestibular disorder, to include vertigo. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to April 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded this case for further development in May 2014.  The Agency of Original Jurisdiction (AOJ) completed all requested development, but continued the denial of benefits sought on appeal.  As such, this matter is properly returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's currently diagnosed peripheral vestibular disorder had its onset in service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for establishing entitlement to service connection for a peripheral vestibular disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decision to grant the Veteran's claim of entitlement to service connection for a peripheral vestibular disorder is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. Service Connection

The Veteran seeks entitlement to service connection for a peripheral vestibular disorder, claimed as dizziness and unsteadiness.  He asserts that he first experienced such symptoms in service and that they have continued since.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Facts and Analysis

A January 2006 service treatment record shows that the Veteran reported experiencing "a great deal" of dizziness.  There is no separation examination report of record.

In an August 2009 statement, the Veteran reported experiencing dizziness several days a week since returning from Iraq.  

A February 2010 VA treatment record shows that the Veteran reported experiencing increasing episodes of dizziness, headaches, and nausea, which he first noticed in 2006.  A March 2010 VA treatment record shows that the Veteran reported weekly episodes of unsteadiness.  

In a September 2010 statement, the Veteran reported that while in Iraq, he started experiencing episodes of dizziness, difficulty standing or walking, and, in some cases, nausea and vomiting.  

During the June 2012 hearing, the Veteran reported that he was involved in numerous explosions while serving in Iraq as a corpsman.  The Veteran testified that he first started noticing symptoms of dizziness in 2005 or 2006 while he was in Iraq and that the symptoms progressed over time.  He testified that he reported the symptoms while in service, but they were not taken seriously because they were not very serious at the time.  

The Veteran was afforded a VA examination in October 2014.  The Veteran reported first experiencing dizziness after being exposed to plane engines and gunfights while serving in Iraq.  He described daily bouts of dizziness where he has to sit down.  He reported that the symptoms began in approximately 2006 and that they have worsened since then.  The examiner indicated that the Veteran had a peripheral vestibular disorder with a date of diagnosis of "approx. 2005-2006."  The examiner opined that the Veteran's current dizziness is less likely as not caused by or a result of the dizziness in service because "[l]oud noises and tinnitus does not cause dizziness."  

In a January 2015 addendum, the same examiner opined that it is less likely than not that the Veteran's loud noise exposure in service caused a peripheral vestibular disorder.  The examiner also opined that the Veteran's peripheral vestibular disorder was not caused or aggravated by his service-connected tinnitus.  

Upon review of the record, and resolving reasonable doubt in the Veteran's favor, the Board concludes that entitlement to service connection for a peripheral vestibular disorder is warranted because the credible evidence of record shows that his peripheral vestibular disorder had its onset in service and has persisted since service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

As an initial matter, the record shows that the Veteran has a current diagnosis of a peripheral vestibular disorder.  See October 2014 VA Examination Report.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167.

Additionally, the Veteran reported experiencing symptoms of a peripheral vestibular disorder while in service, to include dizziness.  See October 2014 VA Examination Report.  The medical evidence shows that he reported experiencing dizziness in service in January 2006, and he provided credible, competent reports that he continued to experience the same symptoms since that time.  See October 2014 VA Examination Report; June 2012 Hearing Transcript; September 2010 VA Form 9.  

The Veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); see also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  Moreover, the Board finds these statements to be credible as they are supported by the Veteran's in-service complaints as documented in his service treatment records, as well as the Veteran's consistent statements since service discharge regarding the onset of his symptoms of dizziness.

Thus, based on service treatment records showing complaints of dizziness, as well as the competent and credible lay statements from the Veteran describing symptoms of dizziness and unsteadiness during service, the Board is persuaded that the Veteran had symptoms of a peripheral vestibular disorder during service.  Accordingly, the second Shedden element has also been satisfied.  See Shedden v. Principi, 381 F.3d 1163, 1167.  

Given that the Board has determined that the Veteran likely suffered from  peripheral vestibular disorder symptoms during service and that he has been diagnosed with a peripheral vestibular disorder post service based on similar symptoms, the Board finds that the Veteran's peripheral vestibular disorder at least as likely as not began during service.  In this regard, the Veteran submitted competent and credible lay statements regarding the onset of symptoms associated with a peripheral vestibular disorder.  As such, there is persuasive lay evidence demonstrating that the Veteran's symptoms began in service.  Moreover, these lay statements are supported by the evidentiary record showing complaints of dizziness prior to discharge and continuing since discharge.  Although these symptoms from service cannot with medical certainty be attributed to the Veteran's current peripheral vestibular disorder, the Board finds that the evidence is nonetheless in equipoise as to whether the Veteran's condition had its onset in service.

In so finding, the Board acknowledges the negative VA nexus opinion of record.  However, the VA examiner merely opined that in-service noise exposure did not cause the Veteran's peripheral vestibular disorder.  However, insofar as the VA examiner intimated that to be service-related, a peripheral vestibular disorder must have been caused by some service-related injury or event, the opinion is based on an inaccurate premise.  In this regard, the Board notes that if a peripheral vestibular disorder had its initial onset in service, the genesis of the disorder is immaterial.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015); see also U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Considering, in light of the above, the collective evidence of record-to include available in and post-service medical records, as well as the competent, credible lay evidence of peripheral vestibular disorder symptoms during and since service-and resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a peripheral vestibular disorder is warranted.


ORDER

Entitlement to service connection for a peripheral vestibular disorder is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


